Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 and 10 objected to because of the following informalities:  
a)  on line 1 of claim 5, “the” should be added before “analyzing” to provide antecedent basis;
b)  on line 1 of claim 6, “the” should be added before “analyzing” to provide antecedent basis;
c)  on line 5 of claim 6, “the” should be added before “analyzing” to provide antecedent basis;
d)  on the last line of claim 10, it appears that “that” should be replaced by “than”.  Appropriate correction is required.
Drawings
Figures 3A and 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing functionality configured to access the single particle data and the ensemble measurement data; and analyze in combination…” in claims 1, 4, 7-13,  and 16;
“processing functionality configured to analyze the particle counting data and the multiwavelength or multiangle scattering data” in claim 18;
“processing functionality configured to generate a size distribution and a refr4active index” in claim 22; and 
“communication functionality configured to transmit the single particle analysis data and the ensemble measurement data” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 13, 15, and 18-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al (US 2010/0288921 A1).
With regard to claim 1, Wang et al teach in accordance with figure 3 of a fluid optical characterization system comprising:
a single particle sensor (Detector 1; 534a; para 71) comprising a first chamber (524a)(para 72) and configured to generate single particle data (single particle sizing; para 78) indicative of detecting single particles for a fluid in the first chamber (524a):
an ensemble measurement sensor (Detector 2; 534b; para 71; para 10, lines 10-12) comprising a second chamber (524b)(para 72) and configured to generate ensemble measurement (para 10, lines 8-13) data indicative of detecting at a  scattering wavelength of multiple particles for the fluid in the second chamber (524b) (para 87): and
processing functionality configured to:
access the single particle data and the ensemble measurement data (para 74); and 
analyze, in combination, single particle analysis data and ensemble measurement analysis data in order to determine at least one property of the fluid, wherein the single particle analysis data comprises the single particle data, and wherein the ensemble measurement analysis data comprises the ensemble measurement (para 74 and 87).
With regard to claim 2, Wang et al teach of wherein the single particle sensor comprises an optical particle counter (OPC) sensor (para 88, lines 14-15); and
wherein the ensemble measurement sensor comprises a multiwavelength ensemble particle sensor (para 87).
With regard to claim 3, Wang et al teach of wherein the fluid comprises an aerosol (see abstract); and
wherein the at least one property of the fluid comprises at least one optical property of the aerosol (refractive index; para 87).
With regard to claim 9, Wang et al teach of wherein the processing functionality is configured to iterate analyzing the single particle analysis data and the ensemble measurement analysis data in order to determine the at least one property of the fluid (the measurements are repeated at different wavelengths to determine the property of the fluid; para 87).
With regard to claim 13, Wang et al teach of an aerosol optical characterization system comprising: 
an optical particle counter (Detector 1; 534a; para 71; para 88, lines 14-15) comprising a first chamber (524a)(para 72) and configured to generate single particle data (single particle sizing; para 78) indicative of detecting single particles for an aerosol (see abstract) in the first chamber (524a):
an ensemble measurement sensor (Detector 2; 534b; para 71) comprising a second chamber (524b)(para 72) and configured to generate ensemble measurement (para 10, lines 8-13) data indicative of detecting at a  scattering wavelength of multiple particles for the aerosol in the second chamber (524b) (para 87): and
processing functionality configured to:
access the single particle data and the ensemble measurement data (para 74); and 
analyze, in combination, single particle analysis data and ensemble measurement analysis data in order to determine at least one property of the aerosol, wherein the single particle analysis data comprises the single particle data, and wherein the ensemble measurement analysis data comprises the ensemble measurement (para 74 and 87).
With regard to claim 15, Wang et al teach of wherein the at least one optical property of the aerosol comprises refractive index of the aerosol (refractive index; para 87).
With regard to claim 18, Wang et al teach of an aerosol characterization system in accordance with figure 5 comprising:
an inlet (706) (para 80) configured as a conduit for an aerosol;
a chamber (724) (para 81; lines 1-2) in fluid communication with the inlet (706);
one or more sensors (734a; 734b) to sense, for a single particle in the chamber, particle counting data and multiwavelength scattering data (para 87); and
processing functionality configured to analyze the particle counting data and the multiwavelength scattering data in order to determine at least one property of the fluid (refractive index, para 87).
With regard to claim 19, Wang et al teach of wherein the one or more sensors comprise a laser (para 31) and photodetectors (para 10, lines 16).
With regard to claim 20, Wang et al teach of wherein the at least one of the photodetectors are configured to generate a pulse height distribution (para 88) at one or more wavelengths for the single particle ((single particle sizing; para 78; para 87).
With regard to claim 21, Wang et al teach of wherein the at least one of the photodetectors are configured to generate a pulse height distribution at one or more angles for the single particle (para 48; plurality measurements at optimum angles by different photodetectors).
With regard to claim 22, Wang et al teach of wherein the processing functionality is configured to generate a size distribution (see abstract) and a refractive index for the single particle (para 87).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2010/0288921 A1) in view of Han (US 2016/0216193 A1).
With regard to claim 10, Wang et al teach of wherein the single particle sensor comprises an optical particle counter (OPC) sensor (Detector 1; 534a; para 71; para 88, lines 14-15);
wherein the ensemble measurement sensor (Detector 2; 534b; para 71) comprises a multiwavelength ensemble particle sensor (para 87);
wherein the fluid comprises an aerosol (see abstract);
wherein the processing functionality is configured to analyze, using an assumed optical characteristic (refractive index; para 87, lines 8-10), the single particle analysis data and the ensemble measurement analysis data in order to determine an optical characteristic (para 87); and
wherein (the measurements are repeated at different wavelengths to determine the property of the fluid; para 87).
Wang et al lacks the teaching of the processing functionality is configured to iterate responsive to determining that the assumed optical characteristic is more than a preset amount different than the determined optical characteristic.
Han teach of processing functionality is configured to iterate responsive to determining that the assumed optical characteristic is more than a preset amount different than the determined optical characteristic (calibration is performed using different aerosols with known refractive indices and various ambient aerosols with unknown refractive indices; the refractive indices are then compared for calibration purpose; para 15 and 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement the teaching of Han of calibrating the sensor into Wang et al’s  sensor to provide a more accurate and precise measurement.
Claims 11-12 are under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2010/0288921 A1) in view of Rodes et al (US 2016/0258916 A).
With regard to claim 11, Wang et al teach of wherein the single particle sensor comprises an optical particle counter (OPC) sensor;
wherein the ensemble measurement sensor (Detector 2; 534b; para 71) comprises a multiwavelength ensemble particle sensor (para 87),
wherein the fluid comprises an aerosol (see abstract); and
wherein the processing functionality is configured to determine at least one optical property of the aerosol (refractive index; para 87, lines 8-10).
Wang et al lacks the teaching of a housing that houses the single particle sensor, the ensemble measurement sensor and the processing functionality.
Rodes et al teach of a housing (enclosure) to house the optical components (para 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the optical components of Wang et al’s sensor into a housing (enclosure) as taught by Rodes et al to protect the optical components from environmental damage.  
With regard to claim 12, Wang et al teach of wherein the single particle sensor comprises an optical particle counter (OPC) sensor (Detector 1, 534a; para 71; para 88, lines 14-15);
wherein the ensemble measurement sensor (Detector 2; 534b; para 71) comprises a multiwavelength ensemble particle sensor (para 87),
wherein the fluid comprises an aerosol (see abstract);
further comprising:
communication functionality; and  
further comprising a server configured to perform the processing functionality; wherein the communication functionality is configured to transmit the single particle analysis data and the ensemble measurement analysis data to the server (para 90): and 
wherein the processing functionality resident on the server is configured to determine at least one optical property (para 87).
Wang et al lacks the teaching of a housing that houses the single particle sensor, the ensemble measurement sensor and the communication functionality.
Rodes et al teach of a housing (enclosure) to house the optical components (para 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the optical components of Wang et al’s sensor into a housing (enclosure) as taught by Rodes et al to protect the optical components from environmental damage.  
Claim 14 is under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2010/0288921 A1) in view of Willeke (US 5,949,001).
With regard to claim 14, Wang et al teach of an aerosol optical characterization system comprising: 
an optical particle counter (Detector 1; 534a; para 71; para 88, lines 14-15) comprising a first chamber (524a)(para 72) and configured to generate single particle data (single particle sizing; para 78) indicative of detecting single particles for an aerosol (see abstract) in the first chamber (524a):
an ensemble measurement sensor (Detector 2; 534b; para 71) comprising a second chamber (524b)(para 72) and configured to generate ensemble measurement (para 10, lines 8-13) data indicative of detecting at a  scattering wavelength of multiple particles for the aerosol in the second chamber (524b) (para 87): and
processing functionality configured to:
access the single particle data and the ensemble measurement data (para 74); and 
analyze, in combination, single particle analysis data and ensemble measurement analysis data in order to determine at least one property of the aerosol, wherein the single particle analysis data comprises the single particle data, and wherein the ensemble measurement analysis data comprises the ensemble measurement (para 74 and 87).	
	With regard to claim 14, Wang et al lacks the teaching of determining the at least one optical property of the aerosol comprises determining whether the aerosol comprises determining whether the aerosol is absorbing or scattering.
	Willeke teach of the amount of light scattered or absorbed by a particle depends on its optical characteristics (para 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to associate the optical characteristics of the aerosol as scattered or absorbed as taught by Willeke into Wang et al’s sensor to increase the versatility of the sensor by providing additional data regarding the scattering and absorption characteristics of the aerosol.
Claims  16-17 are under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2010/0288921 A1) in view of Rodes et al (US 2016/0258916 A).
With regard to claims 16-17, Wang et al teach of an aerosol optical characterization system comprising: 
an optical particle counter (Detector 1; 534a; para 71; para 88, lines 14-15) comprising a first chamber (524a)(para 72) and configured to generate single particle data (single particle sizing; para 78) indicative of detecting single particles for an aerosol (see abstract) in the first chamber (524a):
an ensemble measurement sensor (Detector 2; 534b; para 71) comprising a second chamber (524b)(para 72) and configured to generate ensemble measurement (para 10, lines 8-13) data indicative of detecting at a  scattering wavelength of multiple particles for the aerosol in the second chamber (524b) (para 87): and
processing functionality configured to:
access the single particle data and the ensemble measurement data (para 74); and 
analyze, in combination, single particle analysis data and ensemble measurement analysis data in order to determine at least one property of the aerosol, wherein the single particle analysis data comprises the single particle data, and wherein the ensemble measurement analysis data comprises the ensemble measurement (para 74 and 87).	
With regard to claim 16-17, Wang et al lacks the teaching of a housing that houses the optical particle counter and the ensemble measurement device  in a separate housing or in a common housing.
Rodes et al teach of a housing (enclosure) to house the optical components (para 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to house the optical components of Wang et al’s sensor into a housing (enclosure) as taught by Rodes et al to protect the optical components from environmental damage.  It would have been a mere design choice to either house the optical components in a separate housing or a common housing.
Claim 23 is under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2010/0288921 A1) in view of White (US 2015/0355084).
With regard to claim 23, Wang et al teach of an aerosol characterization system in accordance with figure 5 comprising:
an inlet (706) (para 80) configured as a conduit for an aerosol;
a chamber (724) (para 81; lines 1-2) in fluid communication with the inlet (706);
one or more sensors (734a; 734b) to sense, for a single particle in the chamber, particle counting data and multiwavelength scattering data (para 87); and
processing functionality configured to analyze the particle counting data and the multiwavelength scattering data in order to determine at least one property of the fluid (refractive index, para 87). Wang et al further teach of wherein the processing functionality is configured to generate a size distribution (see abstract) and a refractive index for the single particle (para 87).
Wang et al lacks the teaching of the aerosol characterizations system consists of  single radiation source and single spectrometer.
White teaches of the aerosol characterizations system consists of  source (white light source; para 61) and single spectrometer (para 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the multiple radiation light sources in Wang et al’s light source with a single radiation light source and a single spectrometer as taught by White to eliminate the need for multiple radiation light sources with different wavelengths which would simplify the apparatus.  
Reasons for Allowance
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4-8, the prior art of record, taken alone or in combination, fails to disclose or render obvious a fluid optical characterization system comprising:
a single particle sensor comprising a first chamber and configured to generate single particle data indicative of detecting single particles for a fluid in the first chamber:
an ensemble measurement sensor comprising a second chamber and configured to generate ensemble measurement data indicative of detecting at least one of scattering wavelength or scattering angle of multiple particles for the fluid in the second chamber: and
processing functionality configured to:
wherein the processing functionality is configured to analyze the single particle analysis data and the ensemble measurement analysis data in combination by:
correlating the single particle analysis data and the ensemble measurement analysis data; and
analyzing the correlation of the single particle analysis data and the ensemble measurement analysis data, in combination with the rest of the limitations of claim 4.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
June 8, 2022


/Michael A Lyons/Primary Examiner, Art Unit 2877